    Case 1:19-mc-00145-TSC Document 29-3 Filed 11/05/19 Page 1 of 22




  EXPERT DECLARATION OF MARK A. EDGAR, M.D.
I, Mark Edgar, under the penalty of perjury, declare the
following to be true:
  1. My name is Mark A. Edgar, M.D. I am an Associate
     Professor of Pathology at Emory University School of
     Medicine, in Atlanta, Georgia. I am a practicing,
     Board-certified anatomic pathologist and
     neuropathologist, and I am involved in resident
     training in anatomic pathology.

  2. The factual statements and conclusions I make in this
     declaration are true and correct to the best of my
     knowledge and experience and to a reasonable degree
     of medical certainty.

  3. I have been asked by counsel representing inmates
     Alfred Bourgeois, Dustin Honken, Chadrick Fulks, and
     Jeffrey Paul to provide opinions related to the lethal
     injection execution protocol employed by the Federal
     Government.

  4. In preparing this report and reaching the expert
     opinions contained herein, I have reviewed, among
     other materials, autopsy reports of inmates executed
     using lethal injection protocols employing
     pentobarbital, including reports for the following
     inmates executed in the state of Georgia: John Conner,
     Andrew Cook, Marcus Wellons, Robert Holsey, Andrew
     Brannan, Warren Hill, Jr., Kelly Gissendaner, Marcus
     Johnson, Bryan Terrell, Brandon Jones, Travis
     Hittson, Kenneth Fults, Daniel Lucas, Joshua Bishop,
     and Robert Earl Butts. I have also reviewed media


                                   1
                                                                       Ex. 3
Case 1:19-mc-00145-TSC Document 29-3 Filed 11/05/19 Page 2 of 22




reports of witness observations from lethal injection
executions employing pentobarbital protocols
including those from Texas (John Battaglia, Danny
Bible, Carl Blue, Lester Bower, Alvin Braziel, Juan
Castillo, Elroy Chester, Troy Clark, Billie Coble, Billy
Crutsinger, Erick Davila, Arturo Diaz, Gustavo Garcia,
Robert Garza, Robert Ladd, Rickey Lewis, Daniel
Lopez, Kimberly McCarthy, Jamie McCoskey, Carroll
Parr, TaiChin Preyor, Arnold Prieto, Roberto Ramos,
Vaughn Ross, Ronaldo Ruiz, Mark Soliz, Robert
Sparks, Kent Sprouse, Larry Swearingen, Ronnie
Threadgill, Manuel Vasquez, Jose Villegas, Christopher
Young, and Michael Yowell), Georgia (Robert Butts, Jr.,
Andrew Cook, Carlton Gray, Travis Hittson, Gregory
Lawler, J. W. Ledford, Scotty Morrow, William Sallie,
Steven Spears, Marion Wilson, Jr., and Marcus
Wellons), Missouri (Jeffrey Ferguson, Joseph Franklin,
Allen Nicklasson, and Michael Worthington), and
South Dakota (Rodney Berget, Donald Moeller, and
Eric Robert). I have reviewed affidavits of Niski
Paredes and K. Knox Nunnally (witnesses to the
execution of Anthony Shore) and affidavits of Danielle
Allen and Liliane Sticher (witnesses to the execution of
William Rayford). I have reviewed the 8/23/2019
Complaint for Injunctive and Declaratory Relief of
Daniel Lewis Lee. I have reviewed the State of Georgia
lethal injection protocol. I have read sections of the
Administrative Record regarding the revised BOP
Federal Execution Protocol including: Administrative
Record Summary (Bates Stamped pages 1-6), Lindley
letter/report (p. 525-26), Memorandum for the
Attorney General (p. 855-59), Memorandum for the
Attorney General (p. 869-73), Current pentobarbital
protocol (labeled an “addendum”) (p. 874-75), and

                               2
                                                                   Ex. 3
  Case 1:19-mc-00145-TSC Document 29-3 Filed 11/05/19 Page 3 of 22




  Administrative Record Summary (p. 929-34). I have
  reviewed the package insert for pentobarbital
  (Leucadia Pharmaceuticals, Revised October 2017). I
  reviewed an article on acute pulmonary edema (NEJM
  2005; 353: 2788- 2796). I have reviewed a paper that
  describes findings in an experimental model of
  pulmonary edema in the dog (Journal of Clinical
  Investigation 44(3), 1965).
5. Pulmonary edema is the movement of fluid from small
   blood vessels in the lung (alveolar capillaries) into the
   air spaces (Ware et al). It can be caused by increased
   hydrostatic pressure and congestion in capillaries as
   the result of fluid back-up in the lungs resulting from
   a failing heart (cardiogenic pulmonary edema) or it can
   be the result of a variety of chemical, infectious, or
   physical insults to the lung such as inhaled toxic gas
   or reaction to intravenous contrast media used by
   radiologists. Pulmonary edema has a variety of effects
   on the body. First, the presence of fluid in airspaces
   (alveolar sacs) interferes with normal gas exchange
   which reduces the amount of oxygen in the blood. It
   also increases the work of breathing; in mild cases,
   this causes shortness of breath, sometimes coughing
   or wheezing, and increase in the rate of breathing, but
   with increasing severity it greatly increases the work of
   breathing such that the chest muscles and diaphragm
   strain as they expend greater effort to move air into the
   lungs. This also produces sensations similar to
   drowning or asphyxiation as fluid occupies a greater
   volume of the air spaces. Severe pulmonary edema is
   an intolerable state that produces panic and terror.
   These sensations are increased when subjects lay flat.



                                 3
                                                                     Ex. 3
  Case 1:19-mc-00145-TSC Document 29-3 Filed 11/05/19 Page 4 of 22




6. Normal adult lungs weigh about 350-400 grams and
   these lung weights are seen in people who die very
   suddenly as from a ruptured aneurysm in the brain or
   from sudden trauma. Most deaths are not
   instantaneous, however, but are a more gradual
   process in which multiple organs gradually fail
   together. This results in heavy lungs and, in patients
   with heart failure, pulmonary edema can be seen.

7. Significant degrees of pulmonary edema are evident to
   the naked eye. Lungs are typically heavy and wet, with
   cut sections leaking fluid and resembling a wet sponge
   as fluid pours from the tissue when it is squeezed.
   Blood is often present in the fluid, giving it a red color
   described as serosanguineous. Pulmonary edema may
   arise suddenly, over the course of minutes and when
   sudden and severe in onset (fulminant) it may result in
   the presence of foam or froth in the small/lower or
   large/upper airways (bronchi and trachea) resulting
   from the mixture of air, edema fluid, and pulmonary
   surfactant (a detergent-like secretion normally present
   in the airspaces). Minor degrees of pulmonary edema
   may result in heavy lungs that do not appear wet, but
   edema fluid may be evident in lung tissue examined
   under the microscope. Pulmonary congestion (increase
   in the volume of blood within blood vessels) commonly
   precedes or accompanies pulmonary edema, but it is
   not clinically or pathologically equivalent to pulmonary
   edema.




                                 4
                                                                     Ex. 3
  Case 1:19-mc-00145-TSC Document 29-3 Filed 11/05/19 Page 5 of 22




AUTOPSY REPORTS (AND WITNESS OBSERVATIONS)
     OF GEORGIA INMATES EXECUTED USING
          PENTOBARBITAL PROTOCOL

8. John Conner (7/15/2016). The autopsy report
   indicates that right and left lungs weighed 860 and
   820 grams, respectively. No other note was made of
   abnormalities in the lungs.

9. Andrew Cook (2/21/2013). Media reports of witness
   accounts state that after the execution began Cook
   blinked his eyes a few times and his eyes soon got
   heavy. His chest was heaving for about two to three
   minutes as his eyes closed. The autopsy report states
   that right and left lungs weighed 720 and 640 grams,
   respectively. Note was made of frothy fluid in the
   tracheobronchial tree. This finding confirms that Cook
   developed acute pulmonary edema during the
   execution.

10.   Marcus Wellons (6/17/2014). Media reports of
  witness observations state that a few minutes after the
  execution began, Wellons took a couple of heavy
  breaths and blew air out through his lips as if snoring.
  The autopsy report states that right and left lungs
  weighed 860 and 720 grams, respectively. Lungs are
  described as congested.

11.    Robert Holsey (12/9/2014). The autopsy report
  indicates that right and left lungs weighed 740 and
  580 grams, respectively. Lungs were described as
  moderately congested.




                                 5
                                                                     Ex. 3
  Case 1:19-mc-00145-TSC Document 29-3 Filed 11/05/19 Page 6 of 22




12.     Andrew Brannan (1/13/2015). The autopsy
  report indicates that right and left lungs weighed 820
  and 720 grams, respectively. There was a mild degree
  of frothy fluid in the lower airways. This finding
  confirms that Brannan developed pulmonary edema
  during the execution.

13.    Warren Hill, Jr. (1/27/2015). The autopsy report
  indicates that right and left lungs weighed 760 and
  700 grams, respectively. The cut surfaces of lungs
  exuded minimal frothy fluid. This finding confirms that
  Hill developed pulmonary edema during the execution.

14.    Kelly Gissendaner (9/30/2015). The autopsy
  report indicates that right and left lungs weighed 620
  and 520 grams, respectively. There was a moderate
  amount of white foam in the upper airway. Pulmonary
  parenchyma exuded a moderate amount of blood-
  tinged foamy fluid. These findings confirm that
  Gissendaner developed pulmonary edema during the
  execution.

15.    Marcus Johnson (11/19/2015). The autopsy
  report indicates that right and left lungs weighed 760
  and 640 grams, respectively. Cut sections of lungs
  showed congestion and edema. This finding confirms
  that Johnson developed pulmonary edema during the
  execution.

16.    Bryan Terrell (12/9/2015). The autopsy report
  indicates that right and left lungs weighed 800 and
  640 grams, respectively. Frothy material was noted in
  main bronchi and smaller airways. This finding



                                 6
                                                                     Ex. 3
  Case 1:19-mc-00145-TSC Document 29-3 Filed 11/05/19 Page 7 of 22




  confirms that Terrell developed pulmonary edema
  during the execution.

17.    Brandon Jones (2/3/2016). The autopsy report
  indicates that right and left lungs weighed 720 and
  600 grams, respectively. Lungs were described as
  congested.

18.    Travis Hittson (2/17/2016). Media reports of
  witness accounts state that Hittson appeared to take
  several deep breaths before becoming still about four
  minutes after the warden left the execution chamber.
  The autopsy report indicates that right and left lungs
  each weighed 580 grams. Pulmonary parenchyma was
  described as edematous. This finding indicates that
  Hittson developed pulmonary edema during the
  execution.

19.    Kenneth Fults (4/12/2016). The autopsy report
  indicates that right and left lungs weighed 560 and
  460 grams, respectively. Cut sections of lung showed
  edema with edematous fluid in major airways. Lung
  parenchyma was moderately congested and
  edematous. These findings confirm that Fults
  developed pulmonary edema during the execution.

20.    Daniel Lucas (4/27/2016). The autopsy report
  indicates that right and left lungs weighed 520 and
  540 grams, respectively. White frothy fluid was noted
  in the tracheobronchial tree. This finding confirms
  that Lucas developed pulmonary edema during the
  execution.




                                 7
                                                                     Ex. 3
  Case 1:19-mc-00145-TSC Document 29-3 Filed 11/05/19 Page 8 of 22




21.    Joshua Bishop (3/31/2016). The autopsy report
  indicates that right and left lungs weighed 760 and
  620 grams, respectively. No other note was made of
  abnormalities in the lungs.

22.    Robert Butts (5/4/2018). Media reports of
  witness accounts state that Butts twitched briefly as
  the lethal injection flowed into his body and he
  groaned, “It burns, man”. His chest rose high as his
  back arched. He took about nine deep breaths; after
  that he lay still. The autopsy report indicates that
  right and left lungs weighed 780 and 680 grams,
  respectively. The pulmonary parenchyma was purple,
  exuding moderate amounts of bloody fluid. Upper
  airways contained a moderate amount of foam. These
  findings confirm that Butts developed pulmonary
  edema during the execution.


ADDITIONAL WITNESS OBSERVATIONS OF INMATES
  EXECUTED USING PENTOBARBITAL PROTOCOLS

23.   John Battaglia (2/1/2018, TX). Media reports of
  witness accounts state that during the execution the
  inmate gasped twice and started to snore. Within a few
  more seconds all movement had stopped.

24.    Danny Bible (6/27/2018, TX). Media reports of
  witness accounts state that after the execution began
  the inmate started breathing heavily before saying “it
  burned”. He stopped moving three minutes later.

25.   Carl Blue (2/21/2013, TX). Media reports of
  witness accounts state that during the execution the


                                 8
                                                                     Ex. 3
  Case 1:19-mc-00145-TSC Document 29-3 Filed 11/05/19 Page 9 of 22




  inmate took about a dozen breaths, said he could “feel
  it”, then slipped into unconsciousness.

26.    Lester Bower (6/3/2015, TX). Media reports of
  witness accounts state that during the execution the
  inmate closed his eyes and could be heard taking deep
  breaths. After several minutes he made some
  grunting, snore-like sounds. His mouth opened and he
  lay still.

27.    Alvin Braziel (12/11/2018, TX). Media reports
  of witness accounts state that during the execution the
  inmate took a couple breaths, gasped, then snored
  loudly three times. The fourth snore was noticeably
  less pronounced and then all movement stopped.

28.    Juan Castillo (5/16/2018, TX). Media reports of
  witness accounts state that during the execution the
  inmate struggled to lift his head and look down at his
  feet. “I can taste this s---“, he added. “S--- does
  burn”. He began breathing heavily then stopped a
  minute later.

29.    Elroy Chester (6/12/2013, TX). Media reports of
  witness accounts state that during the execution the
  inmate began breathing heavily and yawned before
  losing consciousness.

30.     Troy Clark (9/26/2018, TX). Media reports of
  witness accounts state that during the execution the
  inmate remarked that the drug “burned going in”. “I
  feel it”, he said. Then he grunted, gasped, and began
  to snore. Seconds later all movement stopped.



                                 9
                                                                     Ex. 3
 Case 1:19-mc-00145-TSC Document 29-3 Filed 11/05/19 Page 10 of 22




31.   Billie Coble (2/28/2019, TX). Media reports of
  witness accounts state that during the execution the
  inmate gasped several times and began snoring.

32.    Billy Crutsinger (9/4/2019, TX). Media reports
  of witness accounts state that during the execution the
  inmate said he could feel it “in my left arm. It’s kind of
  burning”. Crutsinger then began coughing and
  breathing heavily and then made snoring noises at
  least 29 times before he stopped moving.

33.   Erick Davila (4/25/2018, TX). Media reports of
  witness accounts state that during the execution the
  inmate tried to mumble a few words and started
  breathing heavily. Moments later Davila lost
  consciousness.

34.   Arturo Diaz (9/26/2013, TX). Media reports of
  witness accounts state that during the execution the
  inmate took several deep breaths, began snoring and
  ceased movement in less than a minute.

35.    Gustavo Garcia (2/16/2016, TX). Media reports
  of witness accounts state that during the execution the
  inmate yawned, gurgled, exhaled and started to snore
  quietly. Within 30 seconds all movement stopped.

36.    Robert Garza (9/19/2013, TX). Media reports of
  witness accounts state that during the execution the
  inmate took several deep breaths then began snoring.
  All movement stopped within less than one minute.

37.   Robert Ladd (1/29/2015, TX). Media reports of
  witness accounts state that during the execution the


                                10
                                                                     Ex. 3
 Case 1:19-mc-00145-TSC Document 29-3 Filed 11/05/19 Page 11 of 22




  inmate said, “Stings my arm, man!” He began taking
  deep breaths then started snoring. His snores became
  breaths, each one becoming less pronounced, before
  he stopped all movement.

38.    Rickey Lewis (4/9/2013, TX). Media reports of
  witness accounts state that during the execution the
  inmate said, “I feel it in my throat. I’m getting dizzy”,
  before he started to snore and, seconds later, lost
  consciousness. As the drug began taking effect he said
  he could feel it “burning my arm”.

39.   Daniel Lopez (8/12/2015, TX). Media reports of
  witness accounts state that during the execution the
  inmate took two deep breaths, then two shallower
  breaths. Then all movement stopped.

40.    Kimberly McCarthy (6/26/2013, TX). Media
  reports of witness accounts state that during the
  execution the inmate took hard, raspy, loud breaths
  for several seconds before becoming quiet. Then, her
  chest moved up and down for another minute before
  she stopped breathing.

41.    Jamie McCoskey (11/12/2013, TX). Media
  reports of witness accounts state that during the
  execution the inmate let out a loud laugh then began
  taking deep breaths that became several snores.

42.   Carroll Parr (5/7/2013, TX). Media reports of
  witness accounts state that during the execution the
  inmate yawned and made several deep breathing
  sounds before falling silent.



                                11
                                                                     Ex. 3
 Case 1:19-mc-00145-TSC Document 29-3 Filed 11/05/19 Page 12 of 22




43.    TaiChin Preyor (7/27/2017, TX). Media reports
  of witness accounts state that during the execution the
  inmate took several deep breaths, then began snoring,
  each sound decreasing in volume. Within a minute all
  movement stopped.

44.   Arnold Prieto (1/21/2015, TX). Media reports of
  witness accounts state that during the execution the
  inmate screamed, “I can smell it… whoa”.

45.   Roberto Ramos (11/14/2018, TX). Media
  reports of witness accounts state that during the
  execution the inmate took a couple of deep breaths,
  sputtered once and began snoring. Within seconds all
  movement stopped.

46.    Vaughn Ross (7/18/2013, TX). Media reports of
  witness accounts state that during the execution the
  inmate’s breathing quickly became labored and he
  seemed to briefly strain against the leather restraints.
  His eyes slowly closed and he snored several times.

47.   Rolando Ruiz (3/7/2017, TX). Media reports of
  witness accounts state that during the execution the
  inmate took several deep breaths, then began snoring
  quietly. All movement stopped within about 30
  seconds.

48.   Mark Soliz (9/10/2019, TX). Media reports of
  witness accounts state that during the execution the
  inmate gasped, snorted, and appeared to go to sleep.

49.    Robert Sparks (9/25/2019, TX). Media reports
  of witness accounts state that during the execution the


                                12
                                                                     Ex. 3
 Case 1:19-mc-00145-TSC Document 29-3 Filed 11/05/19 Page 13 of 22




  inmate said, “I feel it”. He took two deep breaths
  almost immediately, snored three times and then all
  movement ceased.

50.   Kent Sprouse (4/9/2015, TX). Media reports of
  witness accounts state that during the execution the
  inmate took several deep breaths then began snoring.
  Within a minute all movement stopped.

51.     Larry Swearingen (8/21/2019, TX). Media
  reports of witness accounts state that during the
  execution the inmate said he could “hear it” going into
  a vein in his arm and he could taste it. “It’s actually
  burning in my right arm. I don’t feel anything in the
  left arm”. Almost immediately he took a short breath,
  then started to snore quietly.

52.   Ronnie Threadgill (4/16/2013, TX). Media
  reports of witness accounts state that during the
  execution the inmate took several deep breaths, then
  began snoring loudly. Within a few seconds the sounds
  stopped.

53.    Manuel Vasquez (3/11/2015, TX). Media reports
  of witness accounts state that during the execution the
  inmate took three deep breaths then began snoring
  loudly. The snores became progressively quiet and all
  movement stopped in less than a minute.

54.   Jose Villegas (4/16/2014, TX). Media reports of
  witness accounts state that during the execution the
  inmate said, “It does kind of burn. Goodbye”. He
  gasped several times then started to breathe quietly.
  Within less than a minute all movement had stopped.


                                13
                                                                     Ex. 3
 Case 1:19-mc-00145-TSC Document 29-3 Filed 11/05/19 Page 14 of 22




55.    Christopher Young (7/17/2018, TX). Media
  reports of witness accounts state that during the
  execution the inmate said, “I taste it in my throat” He
  cursed twice and said that the drug burned his throat.
  Then he slipped into unconsciousness, saying
  something incomprehensible. He started taking
  shallow breaths. Within about 30 seconds he stopped
  moving.

56.    Michael Yowell (10/9/2013, TX). Media reports
  of witness accounts state that during the execution the
  inmate appeared to struggle for breath several times
  before settling into sleep, inhaling and snoring eight
  times before his audible breathing stopped.

57.   Carlton Gary (3/15/2018, GA). Media reports of
  witness accounts state that during the execution the
  inmate took several quick breaths within a few
  minutes of the warden exiting and then yawned before
  becoming still.

58.   Gregory Lawler (10/19/2016, GA). Media
  reports of witness accounts state that during the
  execution the inmate took several deep breaths before
  yawning and becoming still.

59.     J.W. Ledford (5/17/2017, GA). Media reports of
  witness accounts state that during the execution the
  inmate raised his head to look at his right arm. He
  appeared to take several deep breaths before falling
  still within two to three minutes of the warden leaving.




                                14
                                                                     Ex. 3
 Case 1:19-mc-00145-TSC Document 29-3 Filed 11/05/19 Page 15 of 22




60.   Scotty Morrow (5/2/2019, GA). Media reports of
  witness accounts state that during the execution the
  inmate’s chest heaved, he tilted his head to the right,
  and one minute later he yawned. Then he was still.

61.   William Sallie (12/6/2016, GA). Media reports of
  witness accounts state that during the execution the
  inmate’s shoulders twitched four or five times, but his
  eyes remained closed. Then he was still.

62.    Steven Spears (11/16/2016, GA). Media reports
  of witness accounts state that during the execution the
  inmate took several deep breaths and swallowed a few
  times before becoming still.

63.   Marion Wilson, Jr. (6/20/2019, GA). Media
  reports of witness accounts state that during the
  execution the inmate breathed deeply about ten times,
  yawned and took several more deep breaths before
  becoming still.

64.   Jeffrey Ferguson (3/26/2014, MO). Media
  reports of witness accounts state that during the
  execution the inmate took a few deep breaths before
  becoming still.

65.    Joseph Franklin (11/20/2013, MO). Media
  reports of witness accounts state that during the
  execution the inmate breathed heavily a few times and
  swallowed hard. The heaving of his chest slowed and
  finally stopped.

66.   Allen Nicklasson (11/20/2013, MO). Media
  reports of witness accounts state that during the


                                15
                                                                     Ex. 3
 Case 1:19-mc-00145-TSC Document 29-3 Filed 11/05/19 Page 16 of 22




  execution the inmate briefly breathed heavily about
  two minutes into the process.

67.   Michael Worthington (8/6/2014, MO). Media
  reports of witness accounts state that during the
  execution the inmate appeared to breathe deeply for
  about 15 seconds before closing his eyes.

68.    Rodney Berget (10/29/2018, SD). Media reports
  of witness accounts state that during the execution the
  inmate said, “Is it supposed to feel like that?”,
  groaned, pushed out his chest, said, “ahh”, began
  breathing heavily and snored.

69.    Donald Moeller (10/30/2012, SD). Media
  reports of witness accounts state that during the
  execution the inmate took about eight heavy breaths
  before the breathing stopped.

70.   Eric Robert (10/15/2012, SD). Media reports of
  witness accounts state that during the execution the
  inmate appeared to be clearing his throat and then
  began to make heavy gasps. He started snoring for
  about 30 seconds.

71.    William Rayford (1/30/2018, TX). Sworn
  affidavit of Danielle Allen (witness to the execution)
  describes Rayford jerking his head and his face
  twisting into a grimace after the execution began. Allen
  further states, “His eyes were squinted, and his face
  was tensed. It’s hard to describe, but Mr. Rayford was
  clearly in severe pain”. She describes Rayford
  breathing heavily and unevenly for a while until his
  breathing became inaudible. Sworn affidavit of Liliane


                                16
                                                                     Ex. 3
 Case 1:19-mc-00145-TSC Document 29-3 Filed 11/05/19 Page 17 of 22




  Sticher (witness to the execution) describes Rayford
  raising the upper part of his body to about 30 degrees
  after the execution began. He was shaking and
  appeared to be in distress. Rayford’s breathing was
  intermittently heavy and his body was shaking more
  than once.

72.    Anthony Shore (1/18/2018, TX). Sworn
  affidavit of Niski Paredes (witness to the execution and
  spiritual adviser to Shore) states that about two
  minutes after he said his final words, Mr. Shore’s body
  started to tremble. He then said in a stressed voice,
  “Ohh weeee, I can feel that it does burn. Burning!”
  Paredes further states that as he said this his voice
  became progressively louder and more agitated. After
  that he shut his eyes and had a desperate look on his
  face. Mr. Shore appeared to be struggling to breathe.
  Sworn affidavit of K. Knox Nunnally (witness to the
  execution and Shore’s legal counsel) also describes
  Shore saying, in a stressed voice, “Ohh weee, I can feel
  that it does burn. Burning!”

73.   Roy Blankenship (6/23/2011, GA). Media
  reports of witness accounts state that during the
  execution the inmate jerked his head toward his left
  arm and made a startled face while blinking rapidly.
  He soon lurched to his right arm, lunging with his
  mouth agape twice. One eyewitness reported,
  “Blankenship was apparently much more aware of his
  surroundings at a time when he shouldn’t have been”.




                                17
                                                                     Ex. 3
 Case 1:19-mc-00145-TSC Document 29-3 Filed 11/05/19 Page 18 of 22




EVALUATION OF AUTOPSY FINDINGS AND WITNESS
     OBSERVATIONS IN LETHAL INJECTION
      EXECUTIONS USING PENTOBARBITAL

74.    Ten of 15 autopsy reports show evidence of
  pulmonary edema with eight of these demonstrating
  fulminant (acute and severe) pulmonary edema with
  foam or froth in airways. Microscopic examination was
  not reported in any of these autopsies; this might have
  shown evidence of pulmonary edema in cases where it
  was not appreciated grossly. Furthermore, some of the
  autopsy reports make reference to airway froth, but do
  not note evidence of fluid in the lungs (i.e. gross
  pulmonary edema), despite the fact that such cases
  would have been expected to show edema fluid in the
  airspaces. This suggests that pulmonary edema may
  have actually been present in some cases where it was
  not described, and the number of cases affected by
  pulmonary edema may be understated in this series.
  Therefore, at least two-thirds of autopsies showed
  findings consistent with development of acute
  pulmonary edema during execution by lethal injection
  with pentobarbital.

75.    Witness observations describe heavy breathing in
  29 reports that I have reviewed, with evidence of
  respiratory distress (gasping, “struggling to breathe”,
  chest heaving) in an additional 15 cases. In seven of
  these reports (Anthony Shore, Scotty Morrow, Michael
  Yowell, Vaughn Ross, Erick Davila, Elroy Chester, and
  Danny Bible), witnesses describe the onset of
  respiratory distress prior to loss of consciousness.
  Eleven reports state that the inmate complained of
  burning after the execution began, most often at the


                                18
                                                                     Ex. 3
 Case 1:19-mc-00145-TSC Document 29-3 Filed 11/05/19 Page 19 of 22




  site of injection in the arm but also in the throat (in
  one case).

76.    Pentobarbital solution is highly alkaline with a pH
  of about 9.5 (normal blood pH is 7.4). Review of the
  Administrative record shows even more alkaline pH
  measurements on samples submitted for analysis
  with values of 9.91, 10.0, 10.03, 10.3, and 10.12.
  Inadvertent injection into an artery can cause severe
  tissue injury and gangrene, indicating that high
  concentrations of the drug are directly toxic to tissue
  and/or the lining of blood vessels. Reports of inmates
  complaining of burning as the execution begins are
  additional evidence of pentobarbital’s injurious,
  caustic effect on blood vessels when injected in high
  doses, possibly the result of highly alkaline pH.

77.    Overdose of oral pentobarbital (and other
  barbiturates) causes death from respiratory depression
  due to effects exerted on the brain stem centers
  responsible for control of breathing (Goodman and
  Gilman, The Pharmacological Basis of Therapeutics,
  12e, chapter 17). This produces decreased oxygen
  concentration in the blood and leads to cardiac arrest.
  Cardiogenic pulmonary edema may develop as a
  consequence of heart failure induced by decreasing
  blood oxygen levels.

78.    Pentobarbital may also be producing non-
  cardiogenic pulmonary edema during lethal injection
  executions as the result of injection of a high volume
  of alkaline solution which travels from a peripheral
  vein, then to the right side of the heart, and then
  directly to the lungs. Witness observations of


                                19
                                                                     Ex. 3
 Case 1:19-mc-00145-TSC Document 29-3 Filed 11/05/19 Page 20 of 22




  respiratory distress support this idea as breathing is
  frequently described as labored before it becomes
  shallow and stops. Furthermore, in seven cases,
  witnesses describe the onset of respiratory distress
  before loss of consciousness, making it extremely
  unlikely that the respiratory distress was due to
  cardiogenic pulmonary edema, as the drug had not yet
  acted on the brain to produce deep sedation (and
  therefore would not be expected to produce respiratory
  depression through an effect on the brain). If
  pentobarbital caused only respiratory depression and
  arrest, inmates would be expected to demonstrate only
  decreased movements of breathing, without gasping
  and evidence of labored or heavy breathing.

79.    The presence of fulminant pulmonary edema in
  more than half of the autopsies also raises concern for
  the occurrence of acute, non-cardiogenic pulmonary
  edema as a direct toxic effect of alkaline pentobarbital
  solution on the lung capillaries. If the only effect
  pentobarbital produced on the respiratory system was
  to depress and stop breathing, edema fluid would be
  expected in the airspaces of the lung as the result of
  heart failure due to low oxygen tension in the blood;
  this would occur whether the lungs were actively
  inflating/deflating or not. The presence of foam or
  froth in the airways indicates the active mixing of
  edema fluid with air, a process that could only occur
  while the inmate was still breathing (that is, before the
  drug had acted on the brain to stop breathing). Put
  another way, the presence of froth in the airways
  indicates that there was continued breathing for a
  significant period of time after pulmonary edema had
  commenced, and witness reports of respiratory


                                20
                                                                     Ex. 3
 Case 1:19-mc-00145-TSC Document 29-3 Filed 11/05/19 Page 21 of 22




  distress in some of the inmates before loss of
  consciousness suggest this can occur soon after
  administration of the drug.

80.    Because pulmonary edema produces sensations
  of drowning and asphyxia, the experience of this
  condition in an inmate who was still sensate would
  result in extreme pain, terror and panic.

                         CONCLUSIONS

81.    Pulmonary edema (and fulminant pulmonary
  edema) is described in more than half of available
  autopsy reports from inmates executed by lethal
  injection protocols using pentobarbital.

82.    Witness observations report respiratory distress in
  a significant number of lethal injection executions
  employing pentobarbital, including examples in which
  the onset of labored breathing precedes loss of
  consciousness.

83.    The presence of fulminant pulmonary edema at
  autopsy is evidence that inmates are continuing to
  breathe while fluid leaks into their lungs, a finding
  which would not be expected if pentobarbital rapidly
  produced respiratory arrest. This fact, combined with
  the witness observations noted above, the highly
  alkaline pH of pentobarbital, its known capacity to
  produce tissue damage in high concentrations, and
  evidence of burning at the time of injection in lethal
  injection executions, raises concern that inmates are
  rapidly developing acute non-cardiogenic pulmonary



                                21
                                                                     Ex. 3
Case 1:19-mc-00145-TSC Document 29-3 Filed 11/05/19 Page 22 of 22




                                                                    Ex. 3
